By the court:
Siidem., J.
This suit is brought upon several notes and due bills, all of which matured more than five years before suit brought.
The plaintiff, in argument, seems to concede, that a portion of these claims has been paid, but contends that she is entitled to a judgment for the balance. The defendant urges prescription.
The case turns upon a question of fact, namely, whether the defendant, by acknowledging these claims, has interrupted or renounced prescription.
The jury does not appear to have been satisfied with the testimony adduced on this subject. Some of the witnesses speak of conversations, which we find too loose and vague to operate an interruption or renunciation. See Conway v. Williams, 10 L. R. 568.
There is one witness whose testimony is more positive and specific; but it seems to have been disregarded by the jury.
The district judge refused to grant a new trial: from which we infer, that he also was not satisfied with the testimony.
We are not satisfied that the verdict has done injustice.
Judgment affirmed, with costs.